                                                        ....   .:-   .-...   - t

 2
                                                  FILED
                                                                               llf CVS '3 234
 3

 4   Lynton y_ ~ suijum                      FORSYTH CO., C.S.C.
     c/o 665 Irving Street
     Wumon ~ NC 27103
 5

 6   33&-723-0135
     pearlisb@gmail.com
 7

 3
                          IN THE FORSYlH COUN1Y COURT, DIS1RICT 21
 9                                STATE OF NORTH CAROLINA

10
     L  ~ y ares: Balleotioc.,
     'J ~                        SUI• JOOS
                                      - -
11

12
     LB INTERNATIONAL EXPRESS 1RUST-
13
                    Plainfiffs                   PLAINI1FFS' COMPLAINT FOR: LACK 0              ,.
                                                                                                     .
                                                                                                     , ('


14                                               STANDING TO FORECLOSE, BREACH OF
     vs.                                         CONTRACT, QUIET TITLE, SLANDER OF
IS                                               TilLE, TEMPORARY RFSIRAINING
     WELLS FARGO BANK., NA; GINNIE MAE           ORDER/INJUNCllVE RELIEF
16
     AS TRUSTEE FOR SECURITIZED TRUST
17   GUARANTFED REMIC PASS-TIJROUGl:I
     SECURITIF.S 2006-040 TRUST, CHAMPION
11   MORTGAGE COMPANY, SHAPIRO AND
     INGLE, LLP, SAITERFIELD LEG~ PUC
19
     AND DOES 1 THROUGH 100 INCLU~
20   al

21                  Defendants

n.                        TRIAL BY JURY DEMANDED IN COMMON LAW
23




25




            Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 1 of 17
2    COMFS NOW lhe Plainti~ Lyntoo Yates: B a l ~ sui juris ("PlaiotiffsJ» and Board o
     Trustees fO£ lB INTERNATIONAL EXPRESS TRUST complaining of the Defendants
3
     named aho~ and each of them, as follows:
4
                                           : .JURISDICllON
 s      J_ Venue is proper in Forsyth County> z the actions complained of occum:d in Forsyth
6          County. 1bis COIA't ba-i jurisdiction over this matter pwsoant to &he State Constitution

 7
           and statute.
                                               THEPARTIES
 g
        2. Plaintiffs, Lyntno Y ~ Baileutim; is now and at all times relevant to this action
 9
            been an mbabi1ant of the County ofFoisyth, State ofNorth Carolina. Plaintive, Board o
10         LB INTERNATIONAL EXPRESS 1RUST was gnmk:d Gencml Wammty Deed ,
II         3> 2013 relevant to this adioo, Plaintiffi; have superior claim 1D the Real Property (
           "Home; localed at 665 Irving Street. Wmston Salem, NC 27103.
12
        3. At all times relevant to this action, P ~ Lymon Y. Ballentine ba.5 equity ow-n er.~
13
           and since granting Wan:aoty I>eed, LB INTERNATIONAL EXPRF.SS TRUST bas t
                                           .
14         owner.;hip of Real Property {the "Home; localed at 665 Irving Strec?t, Winston - - - . a . , ~

IS         NC 27103.
        4. Defeudant Wells Fargo Bank. NA is a National Banking Association, a Non-Deposito
16
           Payor Bank doing business in the County of Forsyth, State ofNorth Carolina. Plaintiffs
17
           are infivmed and believe and thereon alleges 1hat Wells Fargo Banlc, NA is 1he Ungm~
II         l..eo(b_

19      5. Defendant Ginnie Mae is      a Government    Sponsored F.umpise doing busirle'lS in

20
           County of F ~ Stare of North Carolina. Plaintiffs are informed and belie~
            thereon alleges 1hat Ginnie Mae is the Trus1ee of the Gmmmtrnf RF.MIC Pass--: 11roo2t1
21
           Securities,2006-040 Trust.
22      6. Defendant Champion Mortgage Company is a C01pOiation doing business in the Co
                                           )



23

           ~ that Champion Mortgage Company is the Servicer of Plain1iffi;'s loan.
24
        7. Defendant SHAPIRO AND INGLE. ll.P is an alleged appointment as sulmitutc hone,._.
           ope.sling at 10130 Pecindo Parl(way> Suite ·400,. Cbadota; NC




         Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 2 of 17
        infonned and believe that SHAPIRO AND lNGLE, LLP are debt\,collectols witho

2       an1hority and have joined with SATfERFIELD LEGAL, PLLC, Maria Sattcdie
        Memba-Manage£, 4500 Cameron Valley Parkway, Suite 370, Charlotte, NC 28211
3
        move on selling Plaintiffs home via a NOTICE OF SALE set fur May 30, 2019 by
4
        pretense_
5    s. Defcodant Sponsor~ an ~f-Jd unidadiful wrporation ming ~ in the Co
6       of Focsyth, Slate of North ~l:ina- Plaintiffs are infunned and believe and 1hereo

1
        alleges that Defendant is the Sponsor of" the Guaranteed REMIC      J:>as.yThrough   Securm
        2006-040 Trust.
I
     9. Defeodant Depositm- is an as-of-yet unidcotifioo C01pomtion doing business in
9       Counfy of Forsyth, State ofNorth Carolioa.
JO   10. Plaintiffs do not know the true mmes,. capacities, or basis for liability of Defendants
        herein as Does I through l 00, inclusi~ as each fictitiously named Defendant is in som
II
                                        '
        manner liable to Plaintiffs, or c1aims some right, ·ti1l<; or interest in the Property.
12
        Plaintiffs s will amend 1his Complaint 1D allege their true names and capacities
13
        ascenained through discovezy. Pbriotiffs are infotmed and believes and thereon         d.UCK~

14      that at all relevant times mentioned in 1his CompJaint, each of the fictitiomly named
                                         I

15
        Defendants are n_:spomible in some Ql8IJllC[ fur the injuries and damages to PJaintiffs
        alleged and that such uyuries aod.damages lM2e poxiroately caused by such lJeJLe.n<llantsJ
16                                      .                      .


        and each ,ofthem.
17
     11. Plaintiffs are infunned and believes and theR.on alleges that at all times here·
18       mentioned,. each of t h e ~ were t h e ~ employees, servants and/or the jo"

19       veutw:es of 1he remaining Dcfcodants, and each o f ~ and in doing the things allei~

20
         herein below,. were acting within~ comse and scope of such            agency, employmeu
         and/or joint 'fl2ltule.
21
                                   GENERAL AU..KGATIONS
22
     12. This is an action brought by Plaintiffs fur dedaratoryj~ injunctive and equitabt
n
         relief: and fur compcosatory,. ~ general and puoitive damagc'S.
24   13: Plaintiffs. homeowne1,. disputes Defcodan1s' superior colorable claim to legal title and
2S       equitable title of the Prime Madret Real Property in question (hereafter, the




       Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 3 of 17
                                        i
        Property"'). which is the suqect of this im1ant action. Plaintiffs are the owner of

2       property by Gnmt Deed and Deed ofTrust (F.xlnl>it A, Exhibit B).
     14. From 1998 until the .financial crash of200&-200'J> OYCI' 60 million purported CODSUlllCI"
3
                                        '
        aedit mortgage loan traosadi~ were purpodcdly sold by Non-Depmitmy Payor Banks
..      to Special Purpose Vebicb (haeinaftel" "SPV7'). 1he Plaintiffs's purported home loan
s       was one of the 60 million si::bcduled to mr-exchange.

6    15. Plaintiffs are informed and ~ aod d.:R:oo allcgcs that Defendants participated in

7
        transactiooal si::hane whereby a purported Tangible Note is COffl'el1ed/exchanged for
        Payment 10'8ngrl>le asset to provide an abanative iD.YCStmeot offering via Spec"
l
        Deposit to ccrtificate or bond holders which wae ~ ID be relalively safe;                                      wm
9
        were otfemi by Wall Street Firms to 1he secondmy macket through purported mo~sget
10      baclced ~ {Exhibit C) OCC Asset Securitizalicvt Manual 1997> Pg. 23

11

                                                         OR!~ATOR 'SD...l.F.R
12

13
                                                . As,m

14

15                                                                            t              Cmllfilr.l'mlm! f{_!mts


16               (   " Sarimr   .H"'-----"-'. -          ~, _Q5il!E
                                                                __
                                                                    i ~-- __,._
                                                                   1n&t..-'----
                                                                            .: ...........c;..
                                                                                  . • -       _   ·   • _  H--nne-_--,.J
                                                                                                        ,~.~
                                                                                                          __




17


11
                                -~·!" .
                                (.     -- ~ ~
                                            ~~-·1 - - _ns
                                            '              a.n..._ADIB
19

20


21

     16. Plaintiffs arc informed and believe, and thc:ra,n ~ ~ m1ain 1B:x Jaws known
22
                                            .
        the Real Emte Mortgage lnvestmeut Conduit (hereafter, REMIC) Tax RcfOIUl Act o
n
         1986 wae to be o ~ and wbea:cby the Non-Depository Payor Banks and 15SU~
24
        F.otities RFMIC would be pmtEdal from eitbr.r enlity going into baobuptcy. To achlevet
25




       Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 4 of 17
 I       the desired "banbuprey remoteness," pm:pot1ed numerous "Tme Sales" of Plaintiffs'

2        Tangible Note would have bad to of occurred by operation of All applicable law.
      t 7. Plaintiffs are ioftmncd aod ~ and thereon alleges 1bat there was no 1'rue Sale" o
3
         Plaintifls's Tangi'ble Note, a circumstaoce whereby Wells Fargo Bank, NA so
4
         Plaintiffs's Tangible Note to the -ouyedseller" Sponsor in an ordimuy c;omse of bUS~iS1
5        by o ~ accquw:. delivery and CODSidcration givm fur :full value of the                  C1101ra


6        instrw:omt (Exhibit D) Real Estate aod the Tax Rdonn Act of 1986.
      18. The Original l.aldtr, WeDs Fargo Bank, NA, pmpol1s to haYe oegotia1ed in llCC(>nla:DCel
7
         to all applicable Jaw the Tangible No1e obliga6on in an 01dinmy course of business
 I
         socccssor De&ulawds. Plaintiffs are informed and belieYe, and thereon alleges that W,
9        Fargo Bank, NA bas unlawfully pmponcd to assign. tmnsfca,         O[   convey its interest •

10       PJaintiffi;"s Note on o r ~ closing date of ONMA 2006-040 Trust. Plaintiffs

IL
         informed and   ~       and thereon alleges that Wells Fargo Bank. NA never nego •

         the Tangible Note by opmdion of law fir full value in accordance with all applicable
12
         to Sponsor.
13
      19. Plaintiffs are infimned a n d ~ and thereon ~ that payment fur full value of
...      ~      i:ostcw:oeut was executed .i n an onlinmy COlllSC of bt~•.!SC. from Sponsor to W,
15       Faigo Banlc, NA. There are no documents or records .Defendants can be produced
         demonslmte that prior to 1he August 30, 2006 closing date for GNMA 2006-040 T
16                                      '
         lhe Taogil>le Note   ~   duly iodol:sed, traosfum:d and delivered to GNMA          L\IV,lr-v-lFVI

17

13       intervening uamftts including.any purporred tramfuts in the personal p1operty ...,.,,~,tt
19       Tntanga"l,le.. Noc can any dovaa::tlls or recocds be produced that demonsh:atc that prior
         the August 36» 2006, the Deed of Trust was duly assignoo, tumsfened and delivered
20
         GNMA 2006-040 Trust, via the Cusk.diat• o f ~ Ginnie Mat; inchxling all ~retl
21
         Liens purpor1l:dly scaniug the Payment mtangll>le iDlenening traoslasmsig•PJICDls.
22    20. Plairdif& further alleges that :any doaimculs that pmport to tramfi:r a byJ:M>tlliecaledl
23       beneficial security interest oYer the Payment Totang,l>le uode:dying collaaeral of
                                                         <


24       Taogil>lc Note or Bill o f ~ to GNMA 2006-040 Trost aftu the Closing
         August 30, 2006 arc void as a matter of law; no sra:n:ity inlaest in the Real Ploperty
25
         perfected in the mme of any of the SUCCCB>I' Derendants. The alleged holder of




        Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 5 of 17
 I      Taogaole Mom is not the bc:oeficimy of the Deed of Trost. The alleged beoeficimy o

2       Plainriffi.>s Deed of T ~ Dcreodanls do not ball'C the requ:i.sile title. po:fected secwity
        interest or: ~a, .ding to proceed in a foreclosure; and/or is oot the real party in interest
J
        agent   or me,,i,u to any     ~       taken or to be taken ap;tinst th! Real Property
4
        successor Deft:nda.ols.. Plaintiffs informed and believes, and themm alleges that_at
5       1imes herein mmaioocd, any a,,sigiuocnt of' a Deed of Trust without popcr bausfi::t in
 6      ordinmy course     21_~~f the Tangible Nore that _it secures is a legal nullity
1
        operation of l a w ~ and believes, and thereon alleges 1hat the GNMA 2
        040 T mst had no offims or dnectms aod no continuing duties othel- than to hold assets,
 I
        and to issue the series of catificares..
 9
     21. Plainriffi; alleges that ~ and each of them, caonot esmblish ~ sbo
10      proper ~ transfer. negobati~ mgraoeot and OWllCISbip of the Taogil>le Note

II      Deed of Trust, .resulting in io,eucct security intaeslS and clain1s; ~ none of
        Defendants have peda-.ted any colorable claim of ·tide or scoarity interest in the
12
        Properly_ De:fi:awlawlb,. and each of them, canoot essabfish that the Deed of
13
        pwportedly secmiug the Taogle Note, were legally or properly acqoiJ:ed in accordaoce
14      all applicable law. Plaiutif& therefore alleges.. upon infurma1ion and bclict: that none o
IS      the parties to ~             DO£   any of the Defeodaots in this case. hold a peafccied
        seemed claim in 1be Real Property, and that all DefuodardS are equitably eslDpped
16
        precluded fiom ESCltiog an Dm1:uacd claim against Plaintiff's esblle..
17
     22. Plaintiffs allege that an actual CODlrOW:rsy has arisen and now cm1s between
I&      Plaintiffs and Defcodanls, and each of them. Plaintiffs desires a judicial dett:tm·
19      and dedaaation of its rights about the Real Property and the conespondiog Tangjble N
        and Deed ofTrust.
20
     23. Plaintiffs also seek .ralress   firm Defi:ndants identified henm for damages, for
21
        ilgtome ft'.6et: and fo£ ~ of writtr:n instrumeDls based upoo:
22
            a   An invalid and unperfected security iubeSt in PJaintiffi.>s Real
23
                bcieinafta dcscribcd;
            b. Void "Tme Sales;"
24
            c. An inoomplde and iwHectual perf.ection of a security iutctest in Plaintiffs' s
                Property
25                           STAlYAIENT        o, nxnNl".N'£ ..ACl'S




       Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 6 of 17
1    24. Plaintiffs had a Forcmic Chain of Title Securitization Analym completed by qualified
2       expert in to verify the claims of this complaint. (Exlnlit E) Affidavit ofJoseph Esquivel
     25. Plaintifls are the Superior Recorded owners of the Prime Market Property. (Exhibit A)
3
        Grant Deed.
•    26. Plaintiff was issued an Uncatificated Sc-arrity to execute in the capacity of
s       (Accommodation Party) to a Tangjhlc Noa:: Bill of Ex«:hange oo Ju)y 26,, 2006 regarding
6       a purported loan to (Accouunodaied Party) Wells Fargo Bank. NA fur $300,240.00.

1
     27. Plaintiffs pledged a Coostrudive Deed ofTrust giaotiog Legal TIiie to Accommodate
        Wells Fargo Bank, NA to file agaiu....t PJai111iff,,;>s Superior Claim to Trtle filed in the
g
        Official Recouls of the Forsyth County Rccoulcts Office oo Augtm ~ 2006 as ins#·
9
        2683.96. (Exlnoit B) Deed of Trust. .
10   28. The purported Mortgage loan cooemcts betwa::n the parties are specific as to the duties o

II      each party.
     29. On or before August 30, 2006,, the Closing DIR of the GNMA 2006-040 Trost,
l2
        Plaintiffs's Note w    sold to 1be Trust.
13
     30. There arc no com:mponocous assignment ofPlaiotifls's Mortgage to the Trust as
14      ondedying security for Plaintiffs's Note.

IS   31. Plaintiffs's Note 8lMl Mongage are iue.p1uahly separated..
     32. On Angust 29, 2016 and Now:mbcr 9, 2016, two (2) Suhslitulion of Tmstee were filed
16
        with the Foisyth County Recorders Office as ins# 2016.34070 and 2016.34070
17
         respectively.
                                            ;
II   33. On October- 16, 2017,, an Assignment of Mortgage was filed with the Forsyth County
19       Reconb's Office as ins# 3373301.
     34. The October 1~ 2017 assig,noc-ntwas exer.nted by W-JSSall Kim as Vice President of
20
         Loan Documcolation of Wells Fargo Baot, NA, without disclosing hi.slher true
21
         employment with the Assignee.          .
22   35. Oo May 28,. 201~ a Notice of Sale was filed wi1h the Foayth Counf;y Recorder's Office.
23   36. To date, there are oo assignments ofPlaintiffs's Mm:tgage to the Trost. Any attempt to

24       inch:Ee Plaintiffi;'s Mc.tgage into the Trust afta- the Closing Date of the Tnm is a
         violation of1be 1lc:oDs ofthe Trost and is tbercforc, void.
25
                                                .FROPlllTY




        Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 7 of 17
1          37. The Real Property description which is the subject of this suit is commonly known as 66
2             Irving Street, W:omon ~ NC 27103.
                                  '1RST CAUSE OF ACDON:
3
                         LACK OF STANDINGIWRONGftJL l'ORF.CLOSURE
...   A.       No Deic11M1wt Has Stad.iag ta .Von:dose

5          38. Plaintiffs re--alleges and i:ncorporates by reference all preceamg ~ as thollfdll
              fully set fixth herein.
6
           39. An acbJal controversy has arisen and now exists bctwea:. PJaintifls and ~h:nclmlitSI
 7
              specified hcn:i:oabo~ regmding 1heiE respective rights and duties, in ~ P1aimliffi;I
 g
              conteods that Dereodants, and each of them. do not have an equitable right to tore:cro.i:.el
9             on the Propaty b e c a u s e ~ and each of them, have failed to perfect any secorityt

10
              interest in the Real Property collata:al, or cannot prove to the court they have a vali
              iutabi as a real party in interest to the uodedyiog Deed of' Trust. Thm, the pmpo
n
              power of sale. or power to fureclose non-judicially, by the above specified DcJrendlantsJ
12
              and eacli of them, no loogtt applies.
13         40. Plaintiffs requests this Court find that the pmJJ011ed power of sale a>otained in the

14            of Trost is a nulli1;Y by opention of law,. httaJse Defi:ndants, actions in the IX'OICCSSIDlU
              handling and    allewpted furcc~ of this §1031 - Excliauge invohed n:1DIM:::rm:ISI
15
              fianduleot, fabc, deceptive and misleadiog ~                inclndi.o&   bot not limited to
16
              violaliom of Seate laws designed to promct bmowcrs, 'which has directly caused!
17            Plaintiffs to be at an equitable disadvantage to Defr:odaots, and each of 1hem. P · ·

II            fwthcr requests that title to the Real Property remain in Pbri:ntiffs~s name during
              pen<bicy of this litigation and deem that any aUenqtk:d sale of lhc Real Property ·
19
              "lmlawful and void".
20
           41. Plaintiffs are iufocmcd and beijeyes, ~ thereon allege that 1D rondoct a forecloslllrel
21            action. a pa:soo or entity must haYC legal capacity as inlt:ibied party and standing
22         42 The Taogi_l>le Note in 1his action identifies the emity 10 whom it ncrnmrnodated,
              Originatoc. Tbcrcfure, the Tangible Nore herein cannot be haam:u:cd in an o,~-·-           ,
23
              comse of business; the attachments to 1he notice of default do not establish
24
              iodoaements were made,. nor are thc:re any other notices which cslablisb that Tangib
25            Note negotiation was executed in an ordinary comse of busi,a.e ss, JlLO(' are thetc any




             Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 8 of 17
        notices which cs1ablish that the Originator sold lhe Tangible Nole to .aoodle.1- party
2       full value..
     43. Furthermore, insofar as 1he parties to the §1031 - Exchange of Defendant"s        pmpor[Cdl
3
        transfer off eofo«.emcot   comri.a
                                       . rights ova: the underlying Deed of Trust base
        claim that the Tanga.l>le Note and underlying Seanity wa-; negotiated by operation of
s       in an onti.uaty comse o f ~ to De1mdant Ginnie ~ the Trustee of the § 1031
6       Exchange herein, by the Originator,. it is well eslablisbed State law that the assignment o

7
        a Deed of Trost does not automatically ac;sign lhe T~l>le Note nor the lUl(JedYmRI
        Payment Intangible Traosfeoable Record as the security interest is incident of
8
        Tangible Note debt obligatiOIL
9
     44. Pursuant to St2* law> (me must be able 1D po~ their capacity of holder of the Tangiol
10      Note as one wi1b rigbls acquired in an otdiomy coucsc of business to perfect the traJIJStc::11
        of aiformneut contract      ~      to the Deed of Trost iumumcut as coilateml for-
11
        Tangil>le Note debt obligation. · W'rthout pmper negotiation and physical transfer,.
l2
        "true sale» of the Tmgible Note is inwlid as a fraudulc:nt com,eyana; or as an umecureat
l3
        Tangible Note mipped fo the Real Property collateral.
14
                                          .
     45. Any aOempt to ttamfi:£ the bcoe.ficiaI iutt:rest of a trust deed without actual ownernhip o

15      the underlying Tangible Nocie    auached togdhtt in     one wi1h the underlying     Paymeo
         ln~l>le Tmnsferable ~ is void under- law.                  Theaefu1c, Defendants canno
16
        esaablish that they are eotitlcd to assert a claim in this case. For dm reason, as well
17
        the ot1x:£ reasc 111S set forth herein below, Dcfmdams cannot transfi:a an interest in
II      Property,. and cannot recover anything from Plaintiffs. with mx:leao hands.

19   46.. D e ~ and each of them. through the actions alleged above, claim the right to
        illegally cnmlDCQ(;C foreclosure sale of Plaintifls"s Real Property uoder the Deed of T
20
        on the Real Property via an in-Rar action supported by &lse or fi:audulent CJOe11DDents..1
21
        Said unlawful fuR.closure action has caused and continues to cause Plaintiffs great
22
        urepmable ugury in that Real Property is nnique..
21

24
        irrepmable haon 1D Plaintif&. p)aintiffi; will not ha-ve the beneficial USC and ayoymen1 0
25
        the Home and will Jose 1hc Property.




        Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 9 of 17
 1   48.. Plaintiffs has no otJa- ~ speedy <R" adequate temedy and the injm:JCtnle relief pray
 2       for below is necessa.y aod appropriate to pevem irreparable      ~ to     Plaintiffs. P · ·
        suffered and will oootinue to sufJa- unJrss l)c;fawJa1wb'     ~           coodoot is ICSltrau:ICdl
 3
        and eigoined because Real      Ptopcrty is inherently unique and it will be i:mpcmble fo
4
        Plaintifls to dctM • Oline the pecise MDOQDt of damage it will sufli:r.
5
                                  SIXX>ND CAUSE OF ACTION
 6                                   BRUCH <W CONTRACT
 7
                             (Apiest   Deli_..__,. Wells Ji'up Baak, NA)
     49. Plai1diffi. re-alleges 30d. incotpolatl::s by rdamce all prco,ding JMI&gaaphs as ttlOl!2111
 I
        fully set forth herein.
 9
     50. The tams of the mongage contract are clear.
10   51. Pursuant lo paragraph 23 - Release; Defodawd Wells Fargo Bank, NA w              obligated to
II      satisfy, release aod reconvey the beneficial secutity interest in Plaintifls's pledged Deed

l2
        ofTmst upon payment of all sums 8S.iOCiated with the release premium tD Wells Fargo
        Ban1c, NA for Accoo:modated Party savices rcodcred..
     52. Derendant Wells Fmgo ~ NA was paid in full fur their Acrnmmodatal capacity to
14
        the Taog,lJle Note and Deed of Trust when it sold and relinquisbcd its interest in
15      Pbrintiffs's real propa1y tn Depositor.
                                            I


16   53. Defendant Wells Fargo Bank, NA failed to satisfy, release and reconvey the security
         imtiummt, thus meac:hing the terms found in paragraph 23 oftbe Deed ofTmst.
17
                                    THIRD CAUSE OF ACI'ION
II                                       QlJIETTITLE

19
     54. P1aintifls   re-alleges and incorporaies by refeaea:e all pa'ating paragraphs as tboll2hl
        fully set forth herein.
20
     55. All Defendants named herein claim an inteaest and esatc in the property adverse
21
        Plaintiffs in that Defendant ~ t s it is the    Ownes:   of fbc note secured by the Deed         0

22      Trust 1D 1he pmpaty t h e ~ of this suit
23   56. All Dcrendants named herein c.laiJm an interest and estate in the Real Property adverse
        Plaintiffs in that Defcndanls' asserts lo be the owna: of Tangible Note secured by
24
        Deed of Trust to the Real Property, the subject of this_suit.
     57. The claims of all Defendants are without any legal right whatsoeYer, and Defendan




        Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 10 of 17
l       have no   ~         title, lien or interest in or to the Real Property» or any part of the
2       Property.
     58. The claim of all Defeodan1s herein l)8IDM, and each of them, claim some estau; ri
3
        ~     lien   O£   inbest in O£ to the property adva:se to Plainrif&s title, and these cl8lm:f
4
        coostitule a cloud on Plaitdiffs' title to the Real Ptopcty.
:S   59. Plaintiffs tbacfolc alleges upon iofixrnatioo and belie( lbat none of the Dcfowicuc ·
6       1his case hold a perledl:d and secured claim in 1he Real Propc:a ty; and that all Deteotlantl

7
        are cstDppoo aod p-eduded from ~ an nnse(;med claim apinst Plaintiffs>
        Property.
a
     <>O. Plaintiffs requests thc deaee pe1 ,,wac:r.dy enjoin Defi:odao1s, and each of them, and
9
        persoos claiming under them, from assa:ting any advase claim to P1aintiffs>s title to
10      .property; and

II   61. Plaintiffs requests the court award Plaiuriffi>s costs ofthis ~ and such other' relief
        the comt may deem l)l()IWZ.
12
                                    l!OORIH CAUSt; OJ! ACDON
13                                       SLANDER OW 1TD...E
     62.. Plaintiffs re-alleges and incolporates by reference all p.cce,ting pmagtapb.s     ~   tho
14
        fully set forth herein.
15
     63. Genenlly> ooe must pro~ the following ID bring a legally gdficieut claim of Slander of
16
        Trtle..
17      a. There was a commtmication to a thild party of;
        b. A &be slaft :meut;
18      c.. Derogatory to mothers title;
        d Wi1h nwlia; and
19
        e. Causing spcrial damages
20
     64. There are DO UCC l rmancial Slak21CdS peiftding personal property mlaest in the
21      Aa:ommooated Deed of Trust Q)lltract enhcemeut rights wilh the Secretary of State,s
22      Office where the Real Property resides, giving comtructive notice to the world ofthe
                                              I
        capacity ofthe purported padies in the § 1031 -Exchange in pedopoance of the
23                                            l


        seomtics of GNMA 2006-040. (See Asset Securitmdion Comptrollers~ Nov.
         lW/ http:/lwww.occ.gov/publications/publications-bv-type/comptrollers-
25
        handbook/assetsec.pd0
                                                                                                      I




       Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 11 of 17
     65. Such instrumeoas .n:mained wneoorded as "Secret Liens7' wi1bin the collateral file and
2          was .neva: submitted for recordation to pccfect Defendant's rigbls lo 1he Accommodated
           Tangil>le Note and pledged Deed of Trost lien and the right to enforce an alta:nate means
3
           ofcollectioa
4
     66.   ~ by withholding such facts have poteutially committrd a                    grave eaor Slander
s          ofTrtle cmsing special damage
6    67. The act of reconliog the pw:pom:d October l~ 2017 Assignmcut of Deed ofTrost into
           ahe Official Records of1he Forsyth Comly Recorder's Office is a communication to a
7
           tbinl party of false :data.uc:ut tbogatory to Pbrinriffs, title made with malice causing
I
           special daeeaages to the Plaintif& claim of title.
9
     68. The aa:ofte00tding the JJUIPOI~ May 28, 2018 Notice of Sale into 1he Official RcooJds
10         ofthe Forsy1h Coooty Rccordcr's Office is a commuoication to a third party of D1se

II         statement derogatory to Plaintiffs, title made with malice awsiog special damages to the
           Plaintiffi( claim of title.
12
                           Ji'WIH CAUSE OP ACTION
13         TEMPORARY Rl'SrRAINING ORDDl AND FOR lNJIJNCTIVE REI.IEF

14
     69. P1aintifls re-alleges and incotporatcs by refeu:oce all preceding        paragrapm     as tho
           fully set forth hr.rein.
1S
     70. Plaimiffs are the record title holdea- ofthe Property and are now being threatr:ned with
16
           iaq>m.able i.tyury by the conduct of1lefi:mlaots..
17   71. Plaintiffi; will continue to be injeoptl\dy of DYUIY by the Defi:ndaots, wrongful conduct

11         by the now lbrc:alt ,m foreclosure sale, ransing iireparable injury by denying them the
           right lo maintain the statm qoo bctwceo 1he parties pending resolution ofthe picsent
19
           dispute.
20
     72. Plaintiffs has DO adrxpmtr: remedy at Jaw for both the filctoal and threatr:ned injmies
                                              I

21         herein described Plaintiffs, real poperty resideuce aod rights involved are oon-fimgible
22         and uUedy unique so that it will be impo5Slole 1D accmaldy measure in monetmy ~
           the damage caused by Defendants" wrongful oonduct.
n
     73. Defcoiants, numerous violatiom offi:dcml aod state swn,e and inabilify' to establish a
24
           claim of right to PlaioaiWs Note« Deed of Trust eslablisbcs Plaintif&"S(:laim as more
           probable 1lmo not and Plaintiffs will likd:y prevail at the time of trial




       Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 12 of 17
     74. Plaintiffs requests that Defendants and its agm1s and employees be ~oincd :from
2                                         a
         prooecnting any conlinnanoe of fon:closure sale pending trial
                                   SIXTH CAUSE 0¥ ACllON
3
                                    DECLARATORY RV.UW
4    75. Plaioriffi; re-alleges aod incotpondcs by refi:rence all precaling paragraphs as tho
        fully set furth herein..
     76. An adnal controversy bas amen and now exisls bctwew Plainliffs and Defenclaots
 6
        specified bereioabove regarding Plaintifls' s respective rights and duties in the subject
 7
        note and secwity insb:WDCDt Plaintiffs requesls a judicial cWamioation of the rights,
 8      obligations lllld iuteu:st of the parties regmdiog the subjed popet.ty, and such
 9      deta otinafm is necc ssa,y and appopiale undc:I'" the cncw,ma•O"S so that all parties

10
         may ~lain and know their r i ~ obligations and intaesls :regarding the subject
        property.
II
     Tl. Plaintiffs shoold be the equitable owner ofthe ~ Property.
12
     78. Plaintiffs seeks to quiet title as ofthe dat£ of the filing of this Complaint. Plaintif& sects
13      a judicial declaration that the title ID 1he Suqect Ptoperty is vested in Plaintiffs alone and

14      that the Dt:.ftn:Lmts be dcdaral to have no intaest esblfe» right, title or interest in the
         ~ property and that t h e ~ their agents and assi~ be forever enjoined
IS
        fiom assaliug any es1afe. right tide OI' interest in the Subject Property subject to
16
        Plaiotiffi?s righls.
17                                          . PRAYER
18              WHEREFORE PREMISES CONSIDERED as Pmya- for Retie( and for the
19      foregoing reasons, Plaintifls pray that Defendaots be citied to appear and aoswa- herein,
        and that upon .final bearin& Plaintiffs be awarded judgment:
20
                Declaring that Defeodanls lack any .intm:st in the subject property which would ·
21
        permit 1hcm to foreclose, evict, or ancmpt 1D fiJreclose or evict, the trust deed and/or to
22                                            '
        sell the subject properties;
23      •       Doolaring that the trust deed is not a lico agaimt the subject properties, onlcring

24      1be imnnliate idease of the trust deed o f ~ and quieting title to the subject
        popcrties in Plaintiffs and against Dcfi::ndaots and all cbrirning by>through or under
2S
        1hem;




        Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 13 of 17
 1           •      A refund of any wrongfully or improperly collectoo fees and payments to

 2           Defundaots to which it had DO right;
                     Pre- and Jxm-:iudgment interest at the maximum me allowed by law;
 3
             •       Attomey"s fees;
 "'          •       M<>DCfaly relief owx SI 00,.000 but not more than $2,000,.000,.00; and
 5           •       Sucli other and further reliefat law andlO£ in equity to which Plainlifls may be
 6           justly entitled including but not limited to damages within the jurisdictional limits of this

 7
             Court,. togdhet with pre-judgment and pmt-j1wJgmmt i.nteu:st as are allowed by law.

 g
             Dated: May.2 'I, 2019.
 9

lO
                                                    ~ ~~
                                                    L         . .SU1.jDDS
                                                                      .
                                                        ~
                                                    yntoo. entmc,
II                                                  c/o 665 Imog Street
                                                    W'mstoo.~ NC 27103
12

13                                                  LB                       EXPRfSS TRUST

14
                                                    Fust T ~ James ~APeggs
                                                    f?~A-. IL. J;;:.J,;._;_j__f)
l5
                                                    Secood   T~~ Dougm Rudisill

                                                    ~
16

17

11

l9
                                              VERD'ICATION
20           I, Lynton Y. Ballmtine, Prose, am the Plaintiff.,. in the above entitloo matlel" and have
      ~ knowledge to testify to the mauecs state[I thrzein. I hPe nal lhc fim and ailegatioos
21    and declare under peua)ty ofpe:tjmy in and for the State ofNonh Carolina that the above is true
      and concct to 1be best of my knowledge.
22

23
                                                · ~0 4M~
                                                   y Ballentine . . .
24                                                  L'.7...-...
                                                     vnl'~
                                                                . ,SUI j1UlS
                                                    rAl 665 Irving Street
1.5                                                 W'ImlOD Salem. NC 27103




            Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 14 of 17
       .. ...   . ---   -- .




 g


 9

10

ll

12

13

14

15

16

17

II

19

20

21

22

23

24




                                                                          I




     Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 15 of 17
 I

2
                                            EXHIBITS
3
     Exhibit A;     GrantDeed
4
     Exlnl>i:t B:   Deed of Trust
 j   ExbibitC:      OCC Asset Securitmtion Manoal, Pg. 23

 6
     F.xhihitD:     Real &late aod 1he Tax Reform Aa of 1986
     ExhibitE:      Certified Foremic Audit by Joseph F.squive1
 7
     ExlnlritF.     Notice of Sale
 g

 9

10

11

12

13

14

IS

16

17

II

19

20


21

22

23

24

25


                                                                                I




           Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 16 of 17
 I

2
                                           EXHIBITS

 3
     Exlnl>itA:   Grant Deed (Pending enclosure)
4
     ExbibitB:    Deed of Trust (Pending enclosure)
 5   ExbibitC:    0CC ~ Securitization Manual, Pg. 23
 6
     Exlnl>itD:   Real Estate and the Tax Refonn Act of 1986 (Pending enclosure)
     Exlnl>itE:   Ce:rtified Forensic Audit by Joseph F.squivel
 7
     Exhibit F.   Notice of Sale
 g

 9

10

II

12

13

14

15


16

17

lX

19

20

21

22

23

1A

2S

                                                                                   I




            Case 1:19-cv-00589-CCE-JEP Document 3 Filed 06/12/19 Page 17 of 17
